Title: From Thomas Jefferson to Abraham Bishop, 20 January 1809
From: Jefferson, Thomas
To: Bishop, Abraham


                  
                     Sir 
                     
                     Washington Jan. 20. 09.
                  
                  This is the first moment I have been able to make the acknolegement of the reciept of the cloth you were so kind as to procure me in good condition. the cost was paid to mr Bacon according to your permission, and I pray you to accept my thanks for the trouble of this commission, with the assurances of my esteem & respect. 
                  
                     Th: Jefferson 
                     
                  
               